88 F.3d 1278
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.FERRAGON CORPORATION, Ferrous Metal Processing, Inc.,Ferrous Metal Transfer, Inc., A Single IntegratedEnterprise, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 95-1470.
United States Court of Appeals, District of Columbia Circuit.
May 15, 1996.Rehearing and Suggestion for Rehearing In Banc Denied June 27, 1996.

Before:  WILLIAMS, HENDERSON and RANDOLPH, Circuit Judges.

JUDGMENT

1
This case was heard on petition for review and cross-application for enforcement of an order of the National Labor Relations Board.   Having considered the record from the Board and the briefs and arguments of counsel, the court is satisfied that appropriate disposition of this case does not require a published opinion.   See D.C.CIR.R. 36(b).


2
The Board found that Ferragon Corporation violated the National Labor Relations Act by subcontracting its trucking operation and firing its drivers (1) in retaliation for their union activity and (2) without bargaining with the union first.   Substantial evidence supported those findings, and we will not disturb them.  See Acme Die Casting v. NLRB, 26 F.3d 162, 165 (D.C.Cir.1994).


3
As to Ferragon's claims regarding the economic infeasibility of reopening its trucking operation, the Board's order provided that Ferragon will "have the opportunity at the compliance stage of this proceeding to present previously unavailable evidence, if any, to demonstrate that the reinstitution of [the trucking division] would be unduly burdensome."

Accordingly, it is

4
ORDERED and ADJUDGED that the petition for review is denied and the cross-application for enforcement is granted.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.CIR.R. 41.